           Case 1:20-cv-00806-LY Document 11 Filed 02/09/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 INMOBILIARIA BUDA S. DE R.L.            §
 DE C.V. & INMOBILIARIA DONA             §   Case No. 1:20-cv-00806
 LUCHA S. DE R.L. DE C.V.                §
     Plaintiffs                          §
                                         §
v.                                       §
                                         §
 SARAH ELLEN BROWN, CALEB                §
 PRESTON & JENNIFER                      §
 CAMPBELL                                §
     Defendants                          §

                PLAINTIFFS’ FIRST AMENDED COMPLAINT

      COME NOW, Plaintiffs Inmobiliaria Buda S. de R.L. de C.V. (“Buda”) and

Inmobiliaria Dona Lucha S. de R.L. de C.V. (“Dona Lucha”) by and through their

attorney, Lewis K. Harley, and as and for their First Amended Complaint against

Defendants Sarah Ellen Brown (“Brown”), Caleb Preston (“Preston”) and Jennifer

Campbell (“Campbell”), hereby states as follows:

                                    PARTIES

      1.      Inmobiliaria Buda S. de R.L. de C.V. is a Mexican company, with its

headquarters in Austin, Texas, that may be reached through its attorney of record,

Lewis K. Harley.

      2.      Inmobiliaria Dona Lucha S. de R.L. de C.V. is a Mexican company,

with its headquarters in Austin, Texas, that may be reached through its attorney of

record, Lewis K. Harley.

      3.      Sarah Ellen Brown is a natural person who may be served with process
            Case 1:20-cv-00806-LY Document 11 Filed 02/09/21 Page 2 of 5




at 720 Burton Street, Sheridan, Wyoming 82801, or wherever she may be found.

       4.      Caleb Preston is a natural person who may be served with process at

235 St. Johnann Loop, Girdwood, Alaska 99587, or wherever he may be found.

       5.      Jennifer Campbell is a natural person who may be served with process

at 10710 194th Street East, Graham, Washington 98338, or wherever she may be

found.

                              JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(2) because the matter in controversy exceeds $75,000.00, exclusive of

interest and costs, and is between a citizen of the State of Texas and a citizen or

subject of a foreign state.

       7.      Venue is proper in the Western District of Texas, Austin Division

because this is the location where such agreements between the parties were made.

                                        FACTS

       8.      Plaintiffs incorporate by reference paragraphs 1 - 7 as stated above.

       9.      Plaintiffs are Mexican companies based in Austin, Texas. Plaintiffs

own and develop real estate in the Tulum and Playa Del Carmen areas of Mexico.

Defendants are employees and/or relatives or a former business partner of

plaintiffs named Tobias James Preston. The Securities & Exchange Commission

has recently obtained a multi-million civil fraud judgment against Tobias James

Preston in the Northern District of California, Sacramento Division; case no. 2:18-

CV-00616-MCE-CMK.


Plaintiffs’ First Amended Complaint                                          Page 2 of 5
             Case 1:20-cv-00806-LY Document 11 Filed 02/09/21 Page 3 of 5




       10.      In the fall of 2018, plaintiffs discovered that defendants Preston and

Campbell had signed two promissory notes attempting to create obligations

between the plaintiffs and two separate companies owned/controlled by Tobias

James Preston.           These promissory notes were unauthorized because no

consideration was provided to the plaintiffs and because neither Preston nor

Campbell possessed the proper authority to execute such notes on behalf of

plaintiffs. Defendant Brown was listed as the person of record who transferred the

promissory notes, which was also without authorization from plaintiffs.

       11.      The first fraudulent promissory note was created with an effective

date of February 11, 2016. This note obligated Inmobiliaria Buda S. de R.L. de C.V.

for $1,400,000.        The second fraudulent promissory note was created with an

effective date of September 12, 2016. This note obligated Inmobiliaria Dona Lucha

S. de R.L. de C.V. for $2,450,000.           The lenders listed on each fraudulent

promissory note were companies wholly owned or controlled by Tobias James

Preston, Emerald FL, LLC and OESK, LLC, respectively.

       12.      Plaintiffs bring this lawsuit to have the notes at issue declared

fraudulent, and to recover lost profits, lost business opportunities and exemplary

damages against the defendants for their fraud.

                          COUNT 1 (Declaratory Judgment)

       13.      Plaintiffs repeat and reallege paragraphs 7-12 of the Facts section as if

set forth verbatim herein.

       14.      Plaintiffs seek a declaration from this Court that the notes at issue in


Plaintiffs’ First Amended Complaint                                             Page 3 of 5
           Case 1:20-cv-00806-LY Document 11 Filed 02/09/21 Page 4 of 5




this lawsuit are fraudulent and without consideration and therefore void.

       15.     Plaintiffs seek their attorney’s fees pursuant to Chapter 37.009., of the

Texas Civil Practice and Remedies Code.

                                      COUNT 2 (Fraud)

       16.     Plaintiffs repeat and reallege paragraphs 7-12 of the Facts section as if

set forth verbatim herein.

       17.     Defendants created a series of promissory notes without authorization

from plaintiffs attempting to obligate plaintiffs for $3,850,000 without

consideration.

       18.     Plaintiffs have suffered damages as a direct and proximate result of

defendants’ fraud in an amount within the jurisdiction of this Court.

       19.     Defendants seek the sum of $3,850,000 plus interest for their actions

against plaintiffs.

                                         PRAYER

       20.     WHEREFORE, Plaintiffs Inmobiliaria Buda S. de R.L. de C.V. and

Inmobiliaria Dona Lucha S. de R.L. de C.V. request that Defendants Sarah Ellen

Brown, Caleb Preston, and Jennifer Campbell be cited to appear and answer

herein; that Plaintiffs be granted judgment for their declaration, actual damages,

special damages, exemplary damages, court costs and reasonable attorney’s fees

incurred and for such other and further relief, both general and special, at law and

in equity, to which they may be justly entitled.




Plaintiffs’ First Amended Complaint                                            Page 4 of 5
           Case 1:20-cv-00806-LY Document 11 Filed 02/09/21 Page 5 of 5




                                      THE HARLEY LAW GROUP
                                      4801 Woodway Drive
                                      Suite 300E
                                      Houston, Texas 77056
                                      (713) 968-6540
                                      lewis.harley@harleylawgroup.com




                                      By: ___________________________
                                          Lewis K. Harley
                                          Texas Bar No. 09015500




Plaintiffs’ First Amended Complaint                                       Page 5 of 5
